Title: From Thomas Jefferson to Craven Peyton, 24 August 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
            
            Monticello Aug. 24. 03.
          
          Your servant finds me just mounting my horse on a call to mr Lilly’s. I have only time therefore to say I must leave the renting &c to yourself entirely, only guarding against repetitions of corn planting so as to injure the fields. I am sorry I have not 10. D. by me. I depend on exchanges with the sheriffs, who collect little. Accept my best wishes.
          
            
              Th: Jefferson
            
          
        